            Case 4:17-cr-00267-DPM Document 72 Filed 11/06/19 Page 1 of 2



                            IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS

UNITED STATES OF AMERICA                              )
                                                      )
v.                                                    )       4:17CR-00267-DPM
                                                      )
                                                      )
ERIC SCOTT KINDLEY


                            JOINT DISCOVERY STATUS REPORT

          Pursuant to the Court’s Order dated November 5, 2019, (Doc. 70), directing the parties to

file a status report regarding discovery, the United States, by and through the undersigned

prosecutors, in consultation with John Wesley Hall, attorney for the defendant, files this status

report.

          Notwithstanding the United States’ motion for the previous defense counsel to return

discovery, the United States provided discovery to Mr. Hall after the Court entered a renewed

protective order on October 15, 2019. As of October 18, 2019, Mr. Hall received, or has access

to, all discovery that had thus far been provided to the previous counsel of record. Mr. Hall

recently purchased a hard drive, and the parties will work together to ensure that all of the digital

evidence is downloaded onto his hard drive. Mr. Hall will therefore have his own copy of, rather

than just access to, the digital evidence.

          Mr. Hall, however, still does not have access to the work product of the previous counsel

for the defendant, Chris Tarver, and Mr. Hall will contact Mr. Tarver to gain such access.



                                                      Respectfully submitted,

                                                      ERIC S. DREIBAND
                                                      Assistant Attorney General
Case 4:17-cr-00267-DPM Document 72 Filed 11/06/19 Page 2 of 2



                                 Civil Rights Division
                                 U.S. Department of Justice
                                 s/ Fara Gold__
                                 FARA GOLD
                                 Special Litigation Counsel
                                 MAURA WHITE
                                 Trial Attorney
                                 Civil Rights Division, Criminal Section
                                 U.S. Department of Justice
                                 950 Pennsylvania Ave, NW
                                 Washington, D.C. 20530
